Title: To George Washington from Charles Cotesworth Pinckney, 20 April 1799
From: Pinckney, Charles Cotesworth
To: Washington, George

 

Mulberry Grove on Savannah River [Ga.]april 20th 1799

Many thanks my dear Sr for your favour of the 31st ultimo, the excellent advice it contains relative to the enforcement of discipline, I shall most assiduously attend to; every word of it shall be engraved on my Memory & it shall be the rule of my conduct.
I am much obliged to you for complying with my request in pointing out an Aid, and I very chearfully accede to the conditions on which you have mentioned Captn Presley Thornton. I shall always feel pleasure in the advancement of every Gentleman of my Family deserving of it. I will trespass on you as I do not know his address to forward the enclosed Letter to him after perusal.
I am happy to find you will give me leave to lay before you from time to time the situation of our military affairs under my care, and with that view I enclose you copies of my three last letters to the Secretary at War, and I shall in future as I transmitt the originals to him, furnish you with copies, without they should be of a trivial nature—The copy of the arrangement for North Carolina I cannot transmitt till I return to Charleston; the one for South Carolina cannot be completed till this State is arranged, and that cannot be done till we are in the upper Country, for we can receive no information of Characters here that we can satisfactorily rely upon. Tomorrow we proceed to the Oconoee, and of our transactions there you shall be duly informed.
To the many obligations you have already conferred upon me, let me request you to add another which is to inform me when you think I have committed, or am about to committ an error, I request this favour with more confidence, as I am assured you are interested in the reputation of your old pupil.
Pray present my best respects to Mrs Washington. I enclose a few more water melon seed they may still be in time for a late Crop. My sincere congratulations attend Mr & Mrs Lewis, may their union be long & their happiness unclouded. But—I do not like this resignation of the army Commission; Matrimony must be a great alterer of sentiment, for I am confident Miss Custis loved a Soldier.
With respectful Compliments to Coll Lear & Mr Custis, I remain with the most grateful regard & esteem Your affectionate & devoted friend & sert

Charles Cotesworth Pinckney



I will immediately forward your Letter to my Brother relative to the Jacks.

